DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbab (US2015315972).
With respect to claim 1 Lumbab discloses an acoustic panel for an aircraft nacelle, including from a central axis of the nacelle toward an exterior of the latter:
A resistive skin (110 in figure 2) that forms a visible face of an interior duct of the nacelle, which resistive skin is microperforated by sound absorbing holes (112); 
A core adapted to damp sound waves, including a first damping stage (140) and a second damping stage (170) separated by a septum (160), which septum is a place wall pierced with communicating holes between the two damping stages; and
A back skin (240) configured to provide mechanical strength of the acoustic panel.
Lumbab does not expressly disclose wherein the septum has a thickness greater than that of the resistive skin. 
Lumbab does disclose the variation of the thickness of layer 160 can be chosen to control and govern the acoustic response (para 0036).
As such it would have been obvious to one of ordinary skill in the art to select a thickness of the septum to control for acoustic properties and this would have been obvious to choose a thickness greater than that of the front skin so as to allow for additional sound reduction through the septum.
With respect to claims 2-4 as it regards the selection of the dimensions of the respective elements, s each of the claimed elements has a known effect to control the sound damping it would have been an obvious matter to select any of them from within the claimed ranges to provide for a desired sound output. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5 Lumbab (see figures 2 and 4) further discloses wherein the first and second damping stages are honeycomb cellular structures. 
With respect to claims 6 and 7  Lumbab discloses the invention as claimed except expressly the claimed ranges for the heights of the cellular cores. It is known in the art of acoustics that a resonant core’s response depends in part on depth of the core. The selection of such a variable would have been obvious to one of ordinary skill. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 8 and 9  Lumbab discloses wherein the resistive skin and the septum have respective OAR as percentages. While not expressly disclosing the claimed relationship or the claimed percentages, it would have been an obvious matter to select such a relationship and further select the percentage from the claimed range so as to tune the system for optimal performance. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 Lumbab as modified further discloses wherein the septum has an OAR as a percentage. But doe not expressly discloses the percentage is substantially equal to thickness in millimeters of the septum. It would have been an obvious smatter to select such an OAR percentage as a matter of tuning the acoustic response. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 11 Lumbab as modified discloses wherein the resistive skin has an OAR and the septum has an OAR. While not disclosing the specific claimed percentage and the thicknesses per se, it would have been obvious to one of ordinary kill in the rat to tune the variables as they have are known to alter the acoustic response due to controlling the amount of sound penetration. 
Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 12 Lumbab discloses the invention as claimed except expressly the size of the communicating holes as being greater than or equal to 8.0mm. It would have been obvious to select any value including 8.0mm and above as the opening would determine the wavelengths and frequencies attenuated by the panel. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 13 Lumbab further discloses the use of the panel in a nacelle (see title, abstract, and figure 1).
With respect to claims 14 and 15 Lumbab as modified further discloses an aircraft and more specifically an aircraft propulsion unit including at least one nacelle as claimed in claim 13 (see para 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohr (EP3244038) discloses an acoustic panel with multiple chamber sizes separated by a plenum; Herrera (US8820477) discloses an acoustic panel; Desjoyeaux (US11427299) discloses a cell structure of an acoustic panel; Airbus (GB2588857) discloses a multiple frequency multiple chambered panel; Rohr (FP3670329) discloses an acoustic panel of multiple chamber sizes; Rohr (EP3489947) discloses an acoustic panel with structural septum; Leyko (US20170089238) discloses a noise reducing panel; Ichihashi (US20150041248) discloses an acoustic septum; and Rohr (EP1880941) discloses an acoustic panel.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837